DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 
Summary
Receipt of Applicant’s remarks and amended claims filed on January 8, 2021 is acknowledged. Claims 1-9, 11-17, and 20-27 are pending in this application. Claims 1, 4, 15, 16, 20, and 23-27 have been amended. Claims 10 and 18-19 have been canceled. All pending claims are under examination in this application. 
 
Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on January 8, 2021 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 4, 11, 15-16, and 20 under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015) has been withdrawn in view of Applicant’s amendment to claim 1 to recite the serum locking solution is applied over the predetermined serum solution. 
The rejection of claims 1-4, 11-12, 15-16, and 20-21 under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015) and further in view of Claiborne (US 2014/0271505) has been withdrawn in view of Applicant’s amendment to claim 1 to recite the serum locking solution is applied over the predetermined serum solution. 
The rejection of claims 1-5, 11-12, 15-16, and 20-21 under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015) and Claiborne (US 2014/0271505) and further in view of Flowers (Why you need a facial massage roller, August 11, 2018) has been withdrawn in view of Applicant’s amendment to claim 1 to recite the serum locking solution is applied over the predetermined serum solution. 

The rejection of claims 1-4, 6, 11-12, 15-16, and 20-21  under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015) and Claiborne (US 2014/0271505) and further in view of Crowley (The Big Dip: Paraffin Waxes, October 1, 2009) has been withdrawn in view of Applicant’s amendment to claim 1 to recite the serum locking solution is applied over the predetermined serum solution. 
The rejection of claims 1-4, 11-13, 15-16, and 20-22 under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015) and Claiborne (US 2014/0271505) and further in view of da Luz Moreira et al. (US 2012/0189565) has been withdrawn in view of Applicant’s amendment to claim 1 to recite the serum locking solution is applied over the predetermined serum solution. 

The rejection of claims 1-4, 7-9, 11-12, 15-16, and 20-21 under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015) and Claiborne (US 2014/0271505) and further in view of Zhang (CN 109260030), and McCormack (The 6 Best Toners for Combination Skin, January 25, 2018) has been withdrawn in view of Applicant’s amendment to claim 1 to recite the serum locking solution is applied over the predetermined serum solution. 
The rejection of claims 1-4, 11-12, 15-16, 20-21, and 23-24 under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015) and Claiborne (US 2014/0271505) and further in view of Bauso (The Best Shea Butter Beauty Products, from Head to Toe, January 12,2016) has been withdrawn in view of Applicant’s 
 The rejection of claims 1-4, 11-12, 15-16, 20-21, and 25-26 under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015) and Claiborne (US 2014/0271505), and further in view of Global Beauty Care Premium Collagen Cleansing Cloths-60 pack, February 5, 2016) has been withdrawn in view of Applicant’s amendment to claim 1 to recite the serum locking solution is applied over the predetermined serum solution. 
The rejection of claims 1-4, 11-12, 15-16, 20-21, and 25-27 under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015) and Claiborne (US 2014/0271505),and further in view of Global Beauty Care Premium Collagen Cleansing Cloths-60 pack, February 5, 2016) and McCormack (The 6 Best Toners for Combination Skin, January 25, 2018) has been withdrawn in view of Applicant’s amendment to claim 1 to recite the serum locking solution is applied over the predetermined serum solution. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9, 11-17, and 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite a “serum locking” solution. The term “serum locking” solution is not an art recognized term. The specification discloses a serum locking solution worked in or infused into the predetermined serum solution in order to facilitate adherence and encapsulation of a pre-heated waxed composition (page 7). Additionally, the locking solution MAY comprise hyaluronic acid and also incorporates shea and/or mangosteen butter with botanical extracts (page 12).  However, there is no disclosure of what would or would not constitute a “serum locking” solution.  The only written disclosure of a “serum locking” solution which is disclosed as meeting the functional properties of said solution  is the solution disclosed on page 6 of the instant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of Claiborne et al. (US 2014/0271524; hereinafter referred to as Claiborne 1) and further in view of The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015).
Gillespie discloses:
*massaging a few drops of olive oil into the skin area to be treated; 
*dipping your entire hand or foot into melted paraffin wax and leave it in for a few seconds until a layer forms over the area; 
*wait for the wax to dry and repeat at least 10 times; 
*place a plastic bag over the wax covered hand or foot and 15-20 minutes; 
*remove the hand from the plastic bag;
*remove the wax. 

Regarding claim 16, the paraffin wax treatment is used to impart suppleness and moisture to the skin, not as a hair removal method, therefore, the composition is a non-porous configuration formulated to restrict hair removal from the skin.  
Gillespie does not disclose the use of a serum locking solution. 
Claiborne discloses compositions for reducing the appearance of wrinkles, reducing the effects of aging, and/or improving the appearance of skin (abstract). 
Claiborne1 discloses Composition A comprising shea butter and hyaluronic acid (paragraph 0024), which meet the described “serum locking solution” of the instant specification. 
Regarding claim 4, the composition is applied to the face and massaged into the face (paragraph 0027). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have also applied the compositions of Claiborne to the skin prior to the application of the wax in Gillespie in order to increase the rate of absorption by opening pores and make the skin look fresher and feel smoother. 
Gillespie, additionally, does not explicitly disclose the wax being removed in a one piece configuration or washing ones hands with a cleansing lotion prior to application of the wax as recited in claim 2. 
The Hand Society discloses the general method of using a paraffin wax treatment. 
Applicant’s attention is directed to Figure 3 of the teachings which shows removal of the wax after cooling. It is noted that the wax is removed in a single unit.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have looked to the teachings of The Hand Society for removal of wax used in the treatment and washing ones hands prior to the treatment since the instant claims and the prior art both disclose the use of paraffin as a treatment method of skin and while the art is silent to the wax being peeled off in a one piece configuration, it is conventional and routine to remove the wax in one piece and wash ones skin prior to any treatment method, as shown  and taught in The Hand Society teachings and figures.  

Claims 1-4, 11-12, 15-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of Claiborne et al. (US 2014/0271524; hereinafter referred to as Claiborne 1) and The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015) and further in view of Claiborne (US 2014/0271505; hereinafter referred to as Claiborne 2).
The teachings of Gillespie, Claiborne1 and The Hand Society are discussed above. 
The combination does not disclose specific creams suited to the skin or beauty needs. 
Claiborne2 discloses methods of improving skin appearance.  The methods include applying a cleanser and at least one treatment composition (abstract). 

The cleanser can be any cleanser that removes, for example, make-up, excess oil and other unwanted impurities from the skin while also being gentle enough to not damage or overly dry the skin. Exemplary cleansers include but are not limited to clarifying milk cleansers and foaming cleanser (paragraph 0011).
  According to the method, masks can be applied after the treatment composition (paragraph 0014).
Regarding claim 3, Claiborne discloses applying a first treatment composition, such as a moisturizer and a second treatment composition, such as a toner (paragraph 0022). 
Regarding claims 11-12 and 20-21, the treatment compositions include anti-aging and skin brightening compositions (paragraph 0015). 
	It would have been obvious to one of ordinary skill in the art prior to the filing to the effective filing date of the instant application to have used the compositions of Claiborne2 in the method of Gillespie, Claiborne1 and The Hand Society since the use of various creams/lotions/serums suited to the skin or beauty needs are routinely and .  
	
Claims 1-5, 11-12, 15-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of Claiborne (US 2014/0271505; hereinafter referred to as Claiborne1), The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015), Claiborne (US 2014/0271505; hereinafter referred to as Claiborne 2) and further in view of Flowers (Why you need a facial massage roller, August 11, 2018). 
The teachings of Gillespie, Claiborne1, The Hand Society, and Claiborne2 are discussed above. 
The combination does not disclose a rolling instrument used to massage the serum into the skin after application. 
Regarding claim 5, Flowers discloses use of a facial roller helps blood circulation in your face and neck area bringing more oxygen to your skin cells in your face and neck area, which ultimately help improve the tone and texture of the skin (page 4). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have used the roller of Flowers in the composition of Gillespie, The Hand Society and Claiborne in order to obtain the cited advantages of improving tone and texture of the skin. 

s 1-4, 11-12, 14-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of Claiborne (US 2014/0271505; hereinafter referred to as Claiborne1), The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015), and Claiborne (US 2014/0271505; hereinafter referred to as Claiborne 2), and further in view of Merrick (Therapeutic Modalities As an Adjunct to Rehabilitation, 2012). 
The combined teachings of Gillespie, The Hand Society and Claiborne1, Claiborne2 are discussed above. 
The combination does not disclose the temperature at which the paraffin wax is pre-heated. 
Merrick discloses paraffin baths are a common form of superficial thermotherapy. Paraffin bath temperatures are generally in the range of 118-126 degrees Fahrenheit. The treatment technique involves dipping the hand or foot into the paraffin 7 to 12 times to for a wax glove and then covering the glove with a plastic bag and wrapping it with towels to help retain the heat. The duration with this method is generally 15-20 minutes.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have melted and pre-treated the paraffin wax to the recited temperatures since it is disclosed to the routine temperature at which the paraffin bath is utilized. 

s 1-4, 6, 11-12, 15-16, and 20-21  are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of Claiborne (US 2014/0271505; hereinafter referred to as Claiborne1), The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015), and Claiborne (US 2014/0271505; hereinafter referred to as Claiborne 2), and further in view of Crowley (The Big Dip: Paraffin Waxes, October 1, 2009). 
The combined teachings of Gillespie, The Hand Society, Claiborne1 and Claiborne2 are discussed above. 
The combination do not discloses the wax can be applied manually. 
Crowley discloses using a ladle technique for application of paraffin.  Figures 1b and 2b demonstrate the ladle technique, where the wax is ladled into the bag and the wax is applied to the hand of a client by manually spreading the wax onto the hand. 
It would have been obvious to one of ordinary skill in the prior to the effective filing date of the application to have used the technique discloses by Crowley in order to avoid the perception of unsanitary salon conditions. 

Claims 1-4, 11-13, 15-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015) and Claiborne (US 2014/0271505) and further in view of da Luz Moreira et al. (US 2012/0189565). 

The combination does not disclose the use of clarifying compositions. 
Da Luz Moreira discloses skin clarify complex exhibits a high skin, spot, and speckle clarifying effect (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective  filing date of the application to have used the composition disclosed by da Luz Moreira in order to provide exhibits a high skin, spot, and speckle clarifying effect (abstract). 

Claims 1-4, 7-8, 11-12, 15-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of Claiborne (US 2014/0271505; hereinafter referred to as Claiborne1), The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015), and Claiborne (US 2014/0271505; hereinafter referred to as Claiborne 2), and further in view of Zhang (CN 109260030). 
The combined teaching of Gillespie, The Hand Society and Claiborne1 and Claiborne2 are discussed above. 
The combination does not disclose the use of micellar wipes to cleansing the skin. 
Zhang discloses the use of a micelle composition used as a skin care product or sanitary product. 	It would have been obvious to one of ordinary skill in the art prior to the effective  filling date of the application to have used the wipes disclosed by Zhang after the mask of Gillespie, The Hand Society, Claiborne1 and Claiborne2 because the wipes are mild, . 

Claims 1-4, 7-9, 11-12, 15-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of Claiborne (US 2014/0271505; hereinafter referred to as Claiborne1), The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015), and Claiborne (US 2014/0271505; hereinafter referred to as Claiborne 2), and further in view of Zhang (CN 109260030), and McCormack (The 6 Best Toners for Combination Skin, January 25, 2018). 
The combined teachings of Gillespie, The Hand Society, Claiborne1, Claiborne2, and Zhang are discussed above. 
The combination does not disclose the use of a toner composition. 
McCormack discloses a toner is used to balance the skins pH levels, clear away any remaining oil or debris, and in some cases, add long-lasting hydration to revive, calm, and treat dry complexions. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have used a toner according the McCormack in order to obtain its benefits and advantages to clear excess oil, work to prevent breakouts, and matify skin without over drying. 

s 1-4, 11-12, 15-16, 20-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of Claiborne (US 2014/0271505; hereinafter referred to as Claiborne1), The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015), and Claiborne (US 2014/0271505; hereinafter referred to as Claiborne 2),  and further in view of Bauso (The Best Shea Butter Beauty Products, from Head to Toe, January 12,2016). 
The combined teachings of Gillespie, The Hand Society, Claiborne1, and Claiborne2 are discussed above. 
The combination does not disclose the use of a serum comprising shea butter or mangosteen butter. 
Bauso discloses shea butter beauty products. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have used a product comprising shea butter since it is disclosed as the granddaddy of beauty ingredients  and is an exceptional super rich moisturizer. 

Claims 1-4, 11-12, 15-16, 20-21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of Claiborne (US 2014/0271505; hereinafter referred to as Claiborne1), The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015), and Claiborne (US . 
The teachings of Gillespie, The Hand Society, Claiborne1 and Claiborne2 are discussed above. 
The combination does not disclose a cleansing composition wipe infused with collagen and emollients. 
Global Beauty discloses collagen cleansing cloths (wipes). The wipes are disclosed as helping to reduce the appearance of fine lines and wrinkles while revealing healthier looking skin. Additional ingredients include propylene glycol, glycerin, and castor oil, which are emollients. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have used the beauty wipes of Global Beauty in order to improve the appearance of, or treatment of skin, such as reducing the number and appearance of wrinkles and fine lines and/or whitening and/or brightening the skin.

Claims 1-4, 11-12, 15-16, 20-21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (The Benefits of Paraffin Wax and How to Use it at home, March 28, 2018), as evidenced by Rostamian et al. (Ask a Dermatologist: Can You Use Olive Oil for Skin?, available May 20, 2020) in view of Claiborne (US 2014/0271505; hereinafter referred to as Claiborne1), The Hand Society (9 Steps to treating your hands with paraffin wax, September 5, 2015), and Claiborne (US 2014/0271505; hereinafter referred to as Claiborne 2), and further in view of Global Beauty Care Premium Collagen Cleansing Cloths-60 pack, February 5, 2016) and McCormack (The 6 Best Toners for Combination Skin, January 25, 2018). 

The combination does not disclose the use of a toner. 
McCormack discloses a toner is used to balance the skins pH levels, clear away any remaining oil or debris, and in some cases, add long-lasting hydration to revive, calm, and treat dry complexions. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have used a toner according the McCormack in order to obtain its benefits and advantages to clear excess oil, work to prevent breakouts, and matify skin without over drying. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MELISSA S MERCIER/Primary Examiner, Art Unit 1615